Citation Nr: 1754334	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's PTSD symptoms were manifest by memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.

2.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited, at worst, to 120 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, objective evidence of recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

3.  Throughout the pendency of this claim, the Veteran's left knee disability has been manifested by flexion limited, at worst, to 100 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, objective evidence of recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

4.  The preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities alone do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating greater than 10 percent for a right knee disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2017).

3.  The criteria for a rating greater than 10 percent for a left knee disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2017).

4.  The criteria for entitlement to TDIU have not been met.  §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in April 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board additionally notes that on remand, additional treatment records were obtained and associated with the record.  Additionally, VA examinations were conducted, and the claims were readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

Service connection for PTSD was originally granted in a June 2005 RO decision.  A 50 percent disability rating was established, effective March 22, 2005.  The Veteran filed the current claim for a higher rating in October 2010.

VA outpatient records throughout the period of appeal generally show the Veteran's ongoing treatment for PTSD, alcohol use, and cannabis use.

On VA examination in December 2010, the Veteran stated that he had trouble with his memory.  He had nightmares frequently and was easily startled.  He was hypervigilant and intolerant of crowds.  There were no suicide attempts or panic attacks.  The examiner found the Veteran to be alert and cooperative.  There were no lucid dissociations or flight of ideas.  His affect was appropriate, although his mood was tense.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, or suspiciousness.  The examiner found the Veteran's remote and recent memory to be adequate.  Insight and judgment were also adequate.  A GAF score of 52 was assigned.  

At the November 2015 Board hearing, the Veteran remarked that he experienced anger, sleeplessness, and depression.  He felt anxious and nervous in groups of people.  He had problems with memory and concentration.  

On VA examination in April 2017, the examiner specified that although the Veteran had more than one mental disorder, the disorders were mutually aggravating, and their effects could not be separated without resorting to speculation.  The examiner opined that the Veteran's psychiatric symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner recorded that the Veteran experienced anxiety, suspiciousness, mild memory loss (such as forgetting names, directions or recent events), difficulty in understanding complex commands, impaired abstract thinking, and difficulty in adapting to stressful circumstances.  The Veteran's grooming and hygiene were good.  He was cooperative at the examination.  His affect was broad and congruent to speech content.  His speech was of normal pace, rhythm, and volume.  His thought processes were logical, and there was no sign of delusions or hallucinations.  The Veteran was fully oriented to person, place, time, and circumstance.  There were no obvious concerns about the Veteran's memory.

The examiner found the Veteran to be a questionable historian, as various discrepancies were noted on examination.  For example, the Veteran stated at the examination that he had not had any civilian jobs since active service, yet records showed that the Veteran had been employed after service as a trucker.  At the examination, the Veteran stated that he had not dated anyone since his spouse died in 1992, yet treatment records showed that the Veteran was dating someone as recently as November 2016.  The Veteran stated that he had never used illicit substances, yet the medical record showed cannabis use.  

After reviewing the record, the examiner opined that the Veteran's symptoms had decreased in severity, and it was at least as likely as not that the Veteran would be able to secure or follow a substantially gainful occupation with the service-connected PTSD.

Throughout the period of appeal, the Board finds that a rating higher than the currently assigned 50 percent is not warranted.  The Board finds that the preponderance of the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that although the Veteran was quick to anger, the evidence for that time period suggests that the Veteran maintained social relationships.  Moreover, the April 2017 VA examiner described the Veteran's symptoms as that the psychiatric symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, a finding suggestive of symptoms of less severity than those represented by the 50 percent rating currently assigned, and that was similar to the narrative description of symptoms.  The Board finds that the findings of medical professionals do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The conclusions of the April 2017 VA examiner are particularly highly probative, as the examiner both reviewed the record and conducted a thorough interview and examination of the Veteran.  Because deficiencies in most areas, and total occupation and social impairment, are not shown, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.

Taken as a whole, the Board finds that the totality of the evidence of record for the period of appeal represents symptoms best aggregated as productive of no more than occupational and social impairment with reduced reliability and productivity.  At no time did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  He has been able to maintain personal hygiene.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher or a staged rating.

The Board has additionally considered the Veteran's statements regarding the severity of the psychiatric symptoms since the initial date of service connection.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for even higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability throughout the appeal.

Additionally, throughout the time periods on appeal, the GAF scores assigned by the VA treatment providers have been more indicative of the Veteran's actual symptoms recorded.  These symptoms are representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, also supporting a 50 percent rating.  The GAF scores assigned by the VA treatment providers have ranged from 52 to 53, representing moderate symptoms.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating and the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Knees

The rating criteria for limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2017).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2017).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent disability rating for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  

Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2017). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Service connection for degenerative arthritis of the right and left knees was granted in a November 2003 RO decision.  A 10 percent rating was assigned for each knee, effective July 9, 2003.  The current claim for a higher rating was filed in October 2010.

On VA general examination in December 2010, the examiner noted that the Veteran performed all of his activities of daily living independently.  The Veteran described intermittent, moderate, sharp bilateral knee pain.  He had flare-ups once a month that lasted for one day.  The Veteran experienced stiffness and weakness.  Although the Veteran experienced knee pain, the examiner indicated that the Veteran experienced no work loss due to the knee disabilities.  The Veteran had a normal gait.  The examiner found no instability of either knee.  Right knee flexion was to 120 degrees, and extension was to 0 degrees.  Left knee flexion was to 115 degrees, and extension was to 0 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  

At the November 2015 Board hearing, the Veteran remarked that his knees felt weak.  He used a cane.  

On VA examination in April 2017, the Veteran denied his knees giving out, but he reported that they hurt more in the cold.  Flare-ups occurred with walking more than a half mile.  Right knee flexion was measured to 140 degrees, and extension was to 0 degrees.  Left knee flexion was measured to 100 degrees, and extension was to 0 degrees.  Pain was noted on examination but did not result in functional loss.  There was no evidence of pain with weight bearing.  There was slight pain with manipulation of the knees on examination.  There was no objective evidence of crepitus.  Repetitive use testing did not result in additional functional loss or range of motion for either knee.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Muscle strength testing revealed normal strength for both knees.  No muscle atrophy or ankylosis was present.  There was no history of recurrent subluxation or lateral instability for either knee.  Joint stability testing revealed normal stability of both knees.  The examiner opined that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.

The Board finds that there is no basis for assignment of a higher disability rating under Diagnostic Code 5260 for limitation of flexion of either knee at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 120 degrees, with consideration of pain.  Concerning the left knee, the evidence shows that flexion of the right knee was limited, at worst, to 100 degrees, with consideration of pain.  The flexion measurements are consistent with no more than a 0 percent rating for either knee under Diagnostic Code 5260.

The Board also finds that the weight of the evidence is against assigning a higher rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension.  The evidence shows that extension of both knees was limited, at worst, to 0 degrees, with consideration of pain.  Those findings do not meet the criteria for a compensable rating under Diagnostic Code 5261, or for any higher rating.

However, the Veteran has repeatedly reported that he experiences pain in both knees.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO and at the Board hearing.  The Board further observes that in conjunction with objective evidence of painful motion, arthritis has been confirmed in both knees by x-ray.  Because of the Veteran's painful, yet noncompensable, limitation of right and left knee motion, and other symptoms, and the x-ray confirmation of arthritis, the presently assigned disability ratings of 10 percent each based on painful motion for the right and left knees appear to be warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017) (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the preponderance of the evidence is against the assignment of any higher or additional separate rating for limitation of motion of either knee.

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is not warranted at any time throughout the period of appeal for either knee.  Objective observations of instability have not been noted in the VA or private treatment records.  Significantly, all of the VA examiners indicate that the Veteran's right and left knees were stable on objective observation.  To whatever extent the Veteran may assert that his right and left knees are unstable, the Board finds that the objective medical evidence outweighs the subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  The Board finds that their findings are more persuasive because of their training and experience.  In light of those medical records, the Board finds that a separate disability rating is not warranted at any time during the period of appeal for instability of either knee, pursuant to Diagnostic Code 5257.  In addition, subluxation of either knee is not shown.

None of the treatment records, to include X-ray and MRI findings, show dislocated semilunar cartilage of either knee.  Thus, Diagnostic Code 5258 cannot serve as a basis for an increased rating for either knee.

Similarly, Diagnostic Code 5259, which awards a maximum 10 percent rating for symptomatic removal of semilunar cartilage, cannot serve as a basis for an increased rating, as the evidence does not show that the semilunar cartilage of either knee has been removed.  Therefore, the criteria for a rating under Diagnostic Code 5259 are not met and no rating for either knee pursuant to Diagnostic code 5259 is warranted.

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45 (2017).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the right or left knee, in excess of what was discussed above.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for a right or left knee disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected PTSD and knee disabilities at issue are adequate.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disabilities based on frequency and severity of psychiatric symptoms, pain, limitation of motion, and instability.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran's service-connected disabilities consist of PTSD, rated at 50 percent, degenerative arthritis of right knee, rated 10 percent, and degenerative arthritis of left knee, rated 10 percent.  The current combined service-connected disability rating is 60 percent.  Thus, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making the determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) (2017).

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The Board must consider the Veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

At a December 2010 VA general examination, the Veteran stated that he was not currently working.  He stated that he last worked in 2003 and that there was not enough work, and he was laid off.  The examiner recorded that the Veteran did not leave employment due to a physical problem.  The examiner specified that at that time, the Veteran's bilateral knees did not limit him from sedentary employment, provided that he would be allowed to take breaks for stretching.  The examiner further noted that the Veteran had nonservice-connected gout in the left ankle.  The examiner also indicated that the Veteran had a tremor in his hands that would limit him from any fine motor movements of the hands, but the tremor was also not service-connected.

On VA psychiatric examination in December 2010, it was noted that the Veteran had not worked in seven years.  When the Veteran did work, he got along with others and did not miss work for psychiatric reasons.  The examiner felt that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning, and it was the examiner's opinion that because of the nature and extent of the Veteran's psychiatric symptoms, any employment would be problematic.

On a VA Form 21-8940 submitted in, June 2011, the Veteran wrote that he had last worked in 2003.  At that time, he was employed as a driver.  He stated that he was unable to work due to PTSD and degenerative arthritis of the knees.  He had completed two years of high school and tractor-trailer schooling.  

At the November 2015 Board hearing, the Veteran remarked that he last worked in the 1980s.  At that time, he was a truck driver.  He had completed the tenth grade and did not have a GED.  He had completed truck driving school.  He stated that his medications prevented him from having a commercial driver's license.

On VA psychiatric examination in April 2017, the examiner opined that it was at least as likely as not that the Veteran would be able to secure or follow a substantially gainful occupation with his service-connected PTSD.  It was explained that the Veteran would likely have difficulty in jobs that required fast-paced work or significant contact with the public due to anxiety, irritability, and lower educational achievements.  Psychologically, the Veteran would be capable of lower-skilled jobs such as janitorial work, counting inventory, filing office paperwork, sorting items at a table for factories or manufacturers, or cleaning kennels and walking dogs for a veterinary office.  

On VA joint examination in April 2017, the examiner opined that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.

After reviewing the entire record, the Board concludes that entitlement to TDIU is not warranted.  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran is not precluded from gainful employment by service-connected disabilities.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected PTSD and knee disabilities.  While the Veteran would have trouble with knee pain, which would impair physical labor, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment specifically as a result of his service-connected disabilities, with consideration of training and experience, and without consideration of age or nonservice-connected disabilities.  

The Board has carefully considered the December 2010 psychiatric examiner's statement that because of the nature and extent of the Veteran's psychiatric symptoms, any employment would be problematic.  However, the same examiner also remarked that the Veteran's psychiatric symptoms resulted in only "some impairment of employment."  Significantly, the December 2010 psychiatric examiner did not conclude that the Veteran was unemployable due to psychiatric symptoms.  The Board has considered the December 2010 report in conjunction with the April 2017 VA psychiatric examination report, in which the examiner opined that it was at least as likely as not that the Veteran would be able to secure or follow a substantially gainful occupation with his service-connected PTSD.  The April 2017 psychiatric examiner gave further analysis regarding how the Veteran's specific psychiatric symptoms would affect him in the workplace, and the examiner gave specific examples of jobs of which the Veteran would be capable.  While the examiner phrased the opinion as at least as likely as not, wrongly applying the legal standard, the Board has considered the narrative summary of the opinion which found specific employment that the Veteran could perform, to be more persuasive than the narrative statement of probability.  The Board finds the opinion of the April 2017 VA psychiatric examiner to be highly probative as specific types of possible employment were listed and the types of employment that were precluded were listed.

In December 2010 and April 2017, the Veteran underwent VA examinations of the service-connected knee disabilities.  Neither examiner indicated that the Veteran's service-connected knee disabilities would significantly affect the Veteran's ability to maintain and obtain gainful employment in a sedentary capacity.  All of that evidence weighs against the claim.  Additionally, the December 2010 examiner identified specific nonservice-connected disabilities that affected the Veteran's employability, to include gout and a hand tremor.

While acknowledging that the Veteran has service-connected symptoms such as nervousness and knee pain, the weight of the persuasive evidence of record does not demonstrate that the Veteran's service-connected PTSD and knee disabilities alone are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU and referral to VA's Director of Compensation Service is not warranted.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


